FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                       September 16, 2021

                                       No. 04-21-00306-CV

  Christopher DE LOS SANTOS As Next Friend on Behalf of C.D.L.S. and V.D.L.S., Minor
                                    Children,
                                   Appellant

                                                v.

                      SUPERIOR SHUTTLE, LLC and Heather Contreras,
                                    Appellees

                    From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021CI03550
                            Honorable Martha Tanner, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Lori I. Valenzuela, Justice

       On August 4, 2021, appellant Christopher De Los Santos As Next Friend on Behalf of
C.D.L.S. and V.D.L.S., Minor Children filed a motion to stay the underlying trial court
proceedings pending resolution of his appeal. On August 4, 2021, the trial court signed an
Agreed Judgment disposing of all parties and claims before the trial court. Accordingly,
appellant’s motion to stay is DISMISSED AS MOOT.


           It is so ORDERED September 16, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT